UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 (Address of principal executive offices)(Zip code) Christopher T. Kenney American Fidelity Assurance Company 2000 N. Classen Boulevard Oklahoma City, Oklahoma73106 (Name and address of agent for service) Registrant’s telephone number, including area code:(405) 416-8506 Date of fiscal year end:December 31 Date of reporting period:September 30, 2014 Item 1. Schedule of Investments AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments September 30, 2014 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Amusement and Recreation Services: The Walt Disney Company $ 0.98% 0.98% Apparel and Accessory Stores: Foot Locker, Inc. 0.21% Michael Kors Holdings Limited * ** 7,100 0.24% The Gap, Inc. 19,832 0.39% 0.84% Apparel and Other Finished Products: Hanesbrands Inc. 19,852 1.00% 1.00% Auto Dealers, Gas Stations: Advance Auto Parts, Inc. 3,500 0.21% Autozone, Inc. * 1,821 0.44% O'Reilly Automotive, Inc. * 10,798 0.76% 1.41% Building Construction-General Contractors: PulteGroup, Inc. 47,811 0.40% 0.40% Building Materials and Garden Supplies: Lowe's Companies, Inc. 35,043 0.87% The Home Depot, Inc. 17,288 0.74% 1.61% Business Services: Activision Blizzard, Inc. 22,100 0.22% Akamai Technologies, Inc. * 8,100 0.23% Alliance Data Systems Corporation * 2,175 0.25% Broadridge Financial Solutions, Inc. 9,950 0.19% Citrix Systems, Inc. * 7,250 0.24% Electronic Arts Inc. * 26,050 0.44% Facebook, Inc. * 17,650 0.65% FleetCor Technologies, Inc. * 5,400 0.36% Google Inc. CL A * 2,841 0.78% Google Inc. CL C * 1,941 0.53% International Business Machines Corporation 15,700 1.40% Juniper Networks, Inc. 20,450 0.21% Manhattan Associates, Inc. * 14,150 0.22% Microsoft Corporation 70,153 1.53% Nielsen Holdings N.V. ** 10,200 0.21% Oracle Corporation 50,931 0.92% Synopsys, Inc. * 25,297 0.47% The Western Union Company 33,700 0.25% Vantiv, Inc. * 16,600 0.24% Visa Inc. 4,578 0.46% 9.80% Chemicals and Allied Products: Abbott Laboratories 75,600 1.48% AbbVie Inc. 10,600 0.29% Actavis PLC * ** 3,850 0.44% Agrium Inc. ** 1,200 0.05% Air Products & Chemicals, Inc. 900 0.06% Albemarle Corporation 1,800 0.05% Allergan, Inc. 5,657 0.47% Amgen Inc. 8,400 0.55% Biogen Idec Inc. * 5,700 0.89% Celanese Corporation 1,885 0.05% Celgene Corporation * 9,800 0.44% CF Industries Holdings, Inc. 1,000 0.13% Colgate-Palmolive Company 13,250 0.41% E.I. du Pont de Nemours and Company 1,700 0.06% Eastman Chemical Company 1,300 0.05% Eli Lilly and Company 9,400 0.29% Endo International Plc * ** 8,600 0.28% Gilead Sciences, Inc. * 26,538 1.21% Huntsman Corporation 9,750 0.12% ICON plc * ** 8,750 0.24% Johnson & Johnson 23,700 1.19% Lyondellbasell Industries N.V. ** 6,300 0.32% 1 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments September 30, 2014 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Mallinckrodt public limited company * ** 5,150 $ 0.22% Medivation, Inc. * 5,650 0.26% Merck & Co., Inc. 38,000 1.06% Novartis AG ** 6,600 0.29% Pfizer Inc. 20,400 0.28% PPG Industries, Inc. 5,909 0.55% The Dow Chemical Company 2,100 0.05% Westlake Chemical Corporation 5,725 0.23% 12.01% Communications: Comcast Corporation 8,000 0.20% Liberty Interactive Corporation * 0.20% SBA Communications Corporation * 5,675 0.30% Verizon Communications Inc. 33,650 0.79% 1.49% Depository Institutions: Capital One Financial Corporation 5,800 0.22% JPMorgan Chase & Co. 8,600 0.24% KeyCorp 33,900 0.21% Regions Financial Corporation 47,700 0.22% SunTrust Banks, Inc. 12,100 0.22% U.S. Bancorp 43,500 0.85% 1.96% Durable Goods, Wholesale: Arrow Electronics, Inc. * 16,727 0.43% Reliance Steel & Alumnium Co. 1,700 0.05% 0.48% Eating and Drinking Places: Brinker International, Inc. 10,700 0.26% 0.26% Electric, Gas, and Sanitary Services: Ameren Corporation 8,100 0.15% American Electric Power Company, Inc. 5,800 0.14% Consolidated Edison, Inc. 5,500 0.15% Edison International 5,400 0.14% Entergy Corporation 4,000 0.15% Exelon Corporation 9,400 0.15% FirstEnergy Corp. 9,500 0.15% Pinnacle West Capital Corporation 5,400 0.14% Public Service Enterprise Group Incorporated 8,700 0.14% 1.31% Electronic and Other Electric Equipment: Amphenol Corporation 7,000 0.33% Applied Materials, Inc. 25,850 0.26% Broadcom Corporation 49,536 0.94% Harman International Industries, Incorporated 4,050 0.19% Intel Corporation 20,200 0.33% Nvidia Corporation 40,200 0.35% NXP Semiconductors N.V. * ** 6,100 0.20% Qualcomm Incorporated 46,776 1.64% Skyworks Solutions, Inc. 18,241 0.50% Spectrum Brands Holdings, Inc. 7,500 0.32% Texas Instruments Incorporated 52,771 1.18% 6.24% Engineering, Accounting, Research, Mgmt and Relation Services: Parexel International Corporation * 7,000 0.21% 0.21% Fabricated Metal Products: Ball Corporation 1,700 0.05% Crown Holdings, Inc. * 2,600 0.05% Harsco Corporation 13,625 0.14% Parker-Hannifin Corporation 6,450 0.35% Visteon Corporation * 3,700 0.17% 0.76% Food and Kindred Products: Anheuser-Busch InBev SA/NV ** 8,000 0.42% Archer-Daniels-Midland Company 22,903 0.55% Brown-Forman Corporation 4,450 0.19% Bunge Limited ** 1,800 0.07% Coca-Cola Enterprises, Inc. 13,100 0.27% 2 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments September 30, 2014 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Dr Pepper Snapple Group, Inc. 20,650 $ 0.61% Ingredion Incorporated 2,000 0.07% Molson Coors Brewing Company 10,000 0.35% Monster Beverage Corporation * 6,300 0.27% 2.80% Food Stores: GNC Holdings, Inc. 10,550 0.19% The Kroger Co. 12,450 0.30% 0.49% General Merchandise: Macy's, Inc. 33,849 0.92% 0.92% Health Services: HealthSouth Corporation 12,650 0.22% Laboratory Corporation of America Holdings * 7,000 0.33% 0.55% Heavy Construction Non-Building: Fluor Corporation 44,850 1.40% 1.40% Holding and Other Investment Offices: Brookfield Asset Management Inc. ** 55,000 1.16% 1.16% Home Furniture and Equipment: Bed Bath & Beyond Inc. * 37,900 1.17% Williams-Sonoma, Inc. 5,800 0.18% 1.35% Hotels, Other Lodging Places: Wyndham Worldwide Corporation 8,325 0.32% Wynn Resorts, Limited 2,500 0.22% 0.54% Industrial Machinery and Equipment: AGCO Corporation 15,900 0.34% Apple Computer, Inc. 49,253 2.33% Baker Hughes Incorporated 20,965 0.63% Cisco Systems, Inc. 29,100 0.34% Cummins Engine, Inc. 11,600 0.72% Dover Corporation 25,000 0.94% EMC Corporation 33,179 0.46% F5 Networks, Inc. * 8,532 0.48% Hewlett-Packard Company 21,100 0.35% Joy Global Inc. 5,950 0.15% Lam Research Corporation 14,138 0.50% National Oilwell Varco, Inc. 39,689 1.42% NetApp, Inc. 20,663 0.42% Pitney Bowes, Inc. 28,500 0.33% SanDisk Corporation 10,098 0.46% Western Digital Corporation 9,537 0.44% 10.31% Instruments and Related Products: 3M Company 5,100 0.34% Baxter International Inc. 34,350 1.15% Becton, Dickinson and Company 9,135 0.49% C. R. Bard, Inc. 3,150 0.21% Danaher Corporation 12,737 0.45% Medtronic, Inc. 16,225 0.47% Northrop Grumman Corporation 9,800 0.61% Roper Industries, Inc. 4,500 0.31% St. Jude Medical, Inc. 9,100 0.26% Stryker Corporation 7,100 0.27% Waters Corporation * 4,200 0.20% 4.76% 3 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments September 30, 2014 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Insurance Carriers: Ace Limited ** 4,700 $ 0.23% Aetna Inc. 7,000 0.27% American International Group, Inc. 8,800 0.22% Axis Capital Holdings Limited ** 12,000 0.27% Berkshire Hathaway Inc. * 18,000 1.17% Cigna Corporation 6,400 0.27% Lincoln National Corporation 9,000 0.23% Markel Corporation * 459 0.14% Metlife Capital Trust, Inc. 8,800 0.22% Principal Financial Group, Inc. 9,100 0.22% Prudential Financial, Inc. 5,200 0.21% RenaissanceRe Holdings Ltd. ** 23,800 1.12% The Allstate Corporation 7,900 0.23% The Hartford Financial Services Group, Inc. 14,100 0.25% UnitedHealth Group Incorporated 6,700 0.27% Unum Group 13,200 0.21% Wellpoint, Inc. 13,826 0.78% 6.31% Lumber and Wood Products: Leucadia National Corporation 102,000 1.14% 1.14% Metal Mining: Cliffs Natural Resources Inc. 8,000 0.04% Freeport-McMoRan Copper & Gold Inc. 3,600 0.06% 0.10% Mining, Quarry Nonmetal Minerals: Teck Resources Limited ** 6,000 0.05% 0.05% Miscellaneous Manufacturing Industries: Hasbro, Inc. 8,400 0.22% 0.22% Miscellaneous Retail: CVS Caremark Corp 19,589 0.73% Express Scripts Holding Company * 20,465 0.68% Signet Jewelers Limited ** 3,900 0.21% 1.62% Motion Pictures: Netflix, Inc. * 1,150 0.24% 0.24% Motor Freight Transportation, Warehouse: United Parcel Service, Inc. 9,871 0.46% 0.46% Nondepository Institutions: American Express Company 10,401 0.43% Discover Financial Services 7,600 0.23% 0.66% Nondurable Goods-Wholesale: Cardinal Health, Inc. 6,400 0.23% McKesson Corporation 0.83% 1.06% Oil and Gas Extraction: Apache Corporation 0.12% Devon Energy Corporation 8,000 0.26% Diamond Offshore Drilling, Inc. 0.12% Encana Corporation ** 110,150 1.09% Eni S.p.A ** 5,700 0.13% EOG Resources, Inc. 5,225 0.24% Helmerich & Payne, Inc. 5,550 0.26% Nabors Industries Ltd. ** 11,000 0.12% Noble Corporation ** 94,050 0.98% Occidental Petroleum Corporation 2,700 0.12% Paragon Offshore plc * ** 24,183 0.07% Patterson-UTI Energy, Inc. 18,650 0.28% Royal Dutch Shell PLC ** 3,600 0.13% Schlumberger N.V. (Schlumberger Limited) ** 22,450 1.06% SM Energy Company 5,550 0.20% Superior Energy Services, Inc. 8,200 0.13% Talisman Energy Inc. ** 29,000 0.12% Transocean LTD. ** 0.11% Weatherford International Ltd. * ** 0.12% 5.66% 4 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments September 30, 2014 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Paper and Allied Products: International Paper Company 2,400 $ 0.05% Kimberly-Clark Corporation 7,000 0.35% Packaging Corporation of America 14,274 0.43% 0.83% Petroleum Refining and Related Industries: BP PLC-Spons ADR ** 5,700 0.12% Chevron Corporation 2,292 0.13% ConocoPhillips 3,400 0.12% Exxon Mobil Corporation 2,700 0.12% Hess Corporation 2,700 0.12% Marathon Petroleum Corporation 2,900 0.12% Tesoro Corporation 5,450 0.16% Total SA ** 4,000 0.12% 1.01% Railroad Transportation: Union Pacific Corporation 19,621 1.00% 1.00% Real Estate: CBRE Group, Inc. * 16,600 0.23% PICO Holdings, Inc. * 96,500 0.90% 1.13% Rubber & Miscellaneous Plastic Products: Deckers Outdoor Corporation * 5,200 0.24% Newell Rubbermaid Inc. 13,200 0.21% 0.45% Security and Commodity Brokers: Ameriprise Financial, Inc. 7,775 0.45% Blackrock, Inc. 3,198 0.49% Franklin Resources, Inc. 27,357 0.70% Lazard Ltd ** 8,700 0.20% TD Ameritrade Holding Corporation 32,453 0.51% The Goldman Sachs Group, Inc. 2,700 0.23% 2.58% Service Necessity: Subsea 7 S.A. ** 78,250 0.52% 0.52% Stone, Clay, Glass, and Concrete Products: Eagle Materials Inc. 4,650 0.22% 0.22% 5 AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Unaudited Schedule of Portfolio Investments September 30, 2014 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Transportation By Air: Alaska Air Group, Inc. 21,724 $ 0.44% Bristow Group Inc. 18,400 0.58% Southwest Airlines Co. 28,979 0.46% United Continental Holdings, Inc. * 10,750 0.24% 1.72% Transportation Equipment: Autoliv, Inc. 7,600 0.33% BorgWarner Inc. 15,813 0.39% Ford Motor Company 34,100 0.24% General Dynamics Corporation 10,500 0.63% Lockheed Martin Corporation 7,950 0.68% Polaris Industries Inc. 2,500 0.40% Tenneco Inc. * 6,600 0.16% The Boeing Company 12,625 0.76% 3.59% Transportation Services: Expedia, Inc. 5,600 0.23% priceline.com Incorporated * 1,845 1.00% 1.23% Water Transportation: Kirby Corporation * 12,670 0.70% Royal Caribbean Cruises Ltd. ** 22,709 0.72% 1.42% Total common stocks (cost $166,553,396) 98.26% Short-Term Investments: AIM Money market funds (0.009855% at September 30, 2014) 3,426,818 3,426,818 1.61% Total short-term investments (cost $3,426,818) 1.61% Total investments (cost $169,980,214) 99.87% Other assets and liabilities, net 0.13% Total net assets $ 100.00% *Presently not producing dividend income **Foreign Investments (11.63% of net assets) 6 Fair Value Measurements In accordance with guidance on fair value measurements and disclosures, the Fund groups its financial assets at fair value in three levels, based on inputs and assumptions used to determine the fair value.The levels are as follows: Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Fund’s own assumptions used to determine the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of September 30, 2012. Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total Item 2.Controls and Procedures Based on their evaluation (as required by Rule 30a-3(b)) of the Fund’s Disclosure Controls and Procedures (as defined in Rule 30a-3(c)) as of a date within 90 days of the filing date of this report, each of David R. Carpenter, the Fund’s principal executive officer, and Robert D. Brearton, the Fund’s principal financial officer, has concluded that, in his judgment, the Fund’s Disclosure Controls and Procedures are effective. There was no change in the Fund’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Fund’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Fund’s internal control over financial reporting. Item 3.Exhibits Exhibit No. Description of Exhibit Certification of Principal Executive Officer Certification of Principal Financial Officer 7 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By: /S/David R. Carpenter David R. Carpenter Principal Executive Officer Date:November 11, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the date indicated. /S/David R. Carpenter David R. Carpenter Principal Executive Officer Date:November 11, 2014 /S/Robert D. Brearton Robert D. Brearton Principal Financial Officer Date:November 11, 2014 8 EXHIBIT INDEX Exhibit No. Description Method of Filing CEO Certification Filed herewith electronically CFO Certification Filed herewith electronically 9
